DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment After-Final Rejection was received from applicant on 3/08/2021.
3.	Claim 7 is amended.
4.	Claims 1-7 and 27-30 are remaining in the application.
5.	The amended drawings (Replacement & Annotated Sheets) are accepted.
6.	The amended Title, Abstract and Specification are accepted.
Allowable Subject Matter
7.	Applicant’s amendments overcome all previous objections and rejections as presented in the Final Rejection mailed on 1/14/2021; thus, the remaining claims 1-7 & 27-30 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest the claimed floating structure, comprising multiple lower floating bodies, an upper structure and intermediate connection structures, wherein the multiple lower floating bodies comprise more than three elongated floating bodies horizontally arranged, the elongated floating bodies being spaced apart by a certain distance, and a sum of displacement volumes of the elongated floating bodies being greater than a displacement volume when the floating structure is in a full-load state; wherein the upper structure is a frame structure or a box structure; and wherein the intermediate connection structures at least comprise connection structures in a first direction, with the first direction intersecting a horizontal plane; the connection structures in the first direction comprise a plurality of first floating bodies that extend upward and provide reserve buoyancy, the connection structures in the first direction are correspondingly connected with more than three single elongated floating bodies, a horizontal-direction sectional breadth of each of the first floating bodies of the connection structures in the first direction being smaller than a breadth of corresponding elongated floating bodies; and the intermediate connection structures are connected with the multiple lower floating bodies and the upper structure, as claimed.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have 
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/10/2021